Citation Nr: 0635798	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA death benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service with the Philippine Scouts 
during World War II.  He died on February [redacted], 2003.  The 
appellant is the veteran's daughter.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a letter received at the Board in November 2005, the 
appellant requested a Board hearing in Washington, D.C.  By 
letter dated the same month, the Board acknowledged the 
appellant's request and informed the appellant of the date of 
the scheduled hearing.  On that date, however, the appellant 
failed to appear.  In light of this fact and because the 
appellant did not file a timely motion for postponement of 
the hearing, the Board deems the appellant's November 2005 
request for a Board hearing withdrawn.    


FINDINGS OF FACT

1.  The appellant, the veteran's daughter, attained the age 
of eighteen years in September 1968.

2.  The appellant was not permanently incapable of self 
support by reason of physical or mental defect present before 
she attained the age of eighteen years.




CONCLUSION OF LAW

The criteria for eligibility for VA death benefits have not 
been met.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate his claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with such provisions by providing the appellant 
adequate notice and assistance with regard to her claim.  
However, a remand for further notification and assistance is 
not necessary, because, as explained below, there is no 
reasonable possibility that such assistance could change the 
outcome in this case.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002) (holding that when the law, and not the underlying 
facts or development of the facts, are dispositive in a 
matter, the VCAA has no effect on the appeal); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000) (holding that the 
VCAA is not applicable to matters involving pure statutory 
interpretation).  Rather, the law applicable in this case 
dictates such outcome.

II.  Analysis of Claim

The appellant claims that she is eligible for VA death 
benefits because she is the child and sole remaining heir of 
a veteran who served with the Philippine Scouts during and 
after World War II, including as a member of E Company, 2nd 
Battalion, 102nd Infantry Regiment, and prisoner-or-war.  

In certain cases, a child of a veteran with the requisite 
service may be paid VA benefits based on the death of such 
veteran.  See 38 U.S.C.A. §§ 1317, 1318, 1521, 1542 (West 
2002); 38 C.F.R. §§ 3.5, 3.17, 3.22, 3.24 (2005).  "Child" 
is defined as "an unmarried person who is a legitimate 
child...who is under the age of 18 years; or who before 
reaching the age of 18 years, became permanently incapable of 
self-support; or who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution."  38 
U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. § 3.57(a) (2005). 

In this case, the appellant's application for VA death 
benefits reflects that the appellant was born on September 
26, 1950 and turned eighteen in September 1968.  In addition, 
the appellant does not assert, and there is no indication of 
record, that, prior to turning eighteen years of age, the 
appellant was permanently incapable of self support.  

The Board appreciates the veteran's service and acknowledges 
the appellant's contention that she is entitled to VA death 
benefits based on such service and her status as the child of 
the veteran.  However, due to her age and the absence of 
evidence showing that she was permanently incapable of self 
support prior to turning eighteen years of age, the appellant 
does not meet the eligibility requirements for the benefit 
she is seeking.  Her claim must therefore be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, in a case in which the law is dispositive, the 
claim must be denied based on a lack of entitlement under the 
law). 


ORDER

Eligibility for VA death benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


